      Case 1:18-cv-11780-DJC Document 55 Filed 01/06/21 Page 1 of 2
                      UNITED STATES DISTRICT COURT FOR
                       THE DISTRICT OF MASSACHUSETTS

                                             CIVIL ACTION NO. 1:18-CV-11780

JAMES DELTUFO
     PLAINTIFF

V.


DONALD M. DELANEY
AND WILLIAM R. CUSHING JR.
     DEFENDANTS

     PLAINTIFF’S OPPOSITION TO MOTION IN LIMINE TO PRECLUDE
     REFEREENCE TO PRIOR INCIDENCES OF ALLEGED MISCONDUCT

       Now comes the plaintiff in the above-entitled action and gives notice of his

opposition to the defendants’ Motion in Limine to Preclude Reference to Prior Incidences

of Alleged Police Misconduct. In support of the above the plaintiff says that the

testimony referred to by the defendants explains the plaintiff’s action leading up to his

arrest. Without such testimony the jury will likely infer much more sinister motives on

the part of the plaintiff in evading being stopped by the police while driving and evading

arrest. The objections of the defendants can be effectively dealt with through a limiting

instruction.


       WHEREFORE the plaintiff submits that the defendants’ motion should be denied.

                                     By his attorney,
                                     /s/Chester L. Tennyson, Jr.
                                     Chester L. Tennyson, Jr.
                                     BBO No. 494620
                                     clt@tennysonlaw.com
                                     Tennyson Law Firm
                                     3 Seaview Avenue
                                     Hull, MA 02045
                                     (781) 740-7800


Dated: January 6, 2021
      Case 1:18-cv-11780-DJC Document 55 Filed 01/06/21 Page 2 of 2


                              CERTIFICATE OF SERVICE

        I hereby certify that this document filed with the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non registered participants on
the date indicated below.

                                       /s/Chester L. Tennyson, Jr


Dated: January 6, 2021
